
	
		I
		112th CONGRESS
		2d Session
		H. R. 3861
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Benishek
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To name the front circle drive on the north side of the
		  Oscar G. Johnson Department of Veterans Affairs Medical Facility in Iron
		  Mountain, Michigan, as the Sergeant First Class James D. Priestap
		  Drive.
	
	
		1.Name of the front circle
			 drive of the Oscar G. Johnson Department of Veterans Affairs Medical Facility,
			 Iron Mountain, Michigan
			(a)FindingsCongress finds the following:
				(1)Sergeant First Class James D. Priestap was
			 born on June 2, 1967, in Royal Oak, Michigan.
				(2)Priestap became a resident of the Foster
			 City, Michigan, area in 1970 and graduated from North Dickinson High School in
			 1985.
				(3)He attended Ferris State University and
			 Northern Michigan University.
				(4)Priestap joined the Navy as a rescue
			 swimmer.
				(5)He later worked as a police officer at the
			 Oscar G. Johnson Department of Veterans Affairs Medical Facility in Iron
			 Mountain, Michigan.
				(6)While serving in the Michigan National
			 Guard, he was assigned to the 46th Military Police Company in Kingsford,
			 Michigan.
				(7)Priestap was deployed to Iraq on July 9,
			 2006.
				(8)While on duty, Priestap was fatally shot at
			 a checkpoint in Baghdad on Thanksgiving Day, November 23, 2006.
				(9)On December 3, 2006, Priestap was laid to
			 rest with full military honors in his hometown of Foster City.
				(10)Priestap’s awards and decorations include
			 the Bronze Star, the Purple Heart, the Navy, Marine, and Army Achievement
			 Medals, the Army Good Conduct Medal, the National Defense Medal, the Iraqi
			 Campaign Medal, the Global War on Terror Expeditionary Medal, the Global War on
			 Terror Service Medal, and the Combat Action Badge.
				(b)Name of
			 driveThe front circle drive
			 on the north side of the Oscar G. Johnson Department of Veterans Affairs
			 Medical Facility in Iron Mountain, Michigan, shall after the date of the
			 enactment of this Act be known and designated as the Sergeant First
			 Class James D. Priestap Drive. Any reference to such drive in any law,
			 regulation, map, document, record, or other paper of the United States shall be
			 considered to be a reference to the Sergeant First Class James D. Priestap
			 Drive.
			
